t c memo united_states tax_court silvia s rodriguez petitioner v commissioner of internal revenue respondent docket no 9686-00l filed date silvia s rodriguez pro_se nancy c carver for respondent memorandum findings_of_fact and opinion colvin judge on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined to proceed with collection of deficiencies in petitioner’s income_tax additions to tax and interest for petitioner did not file tax returns for tax years the issues for decision are whether respondent was time barred from collecting taxes due for we hold that respondent is not whether respondent’s refusal to consider petitioner’s offer_in_compromise because petitioner had not filed all required tax returns was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code in effect for the applicable years findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner is a self-employed real_estate broker who lived in gaithersburg maryland when she filed the petition she has been a real_estate broker from before to the time of trial she owned a business known as sylvia international realty she had not filed income_tax returns for tax years through as of the time of trial b respondent’s notice_of_deficiency and collection activity relating to petitioner’s tax years respondent issued a notice_of_deficiency to petitioner for tax years and petitioner timely filed a petition in this court sheryl fast fast a paralegal for respondent worked with petitioner in settling that case in october and date petitioner signed stipulated decisions in which she agreed that she had deficiencies in income_tax of dollar_figure for and dollar_figure for and was liable for additions to tax of dollar_figure for and dollar_figure for for failure_to_file a return under sec_6651 and failure to pay estimated_tax under sec_6654 petitioner also agreed that respondent could assess and collect the deficiencies additions to tax and interest respondent assessed petitioner’s tax for on date c petitioner’s offer_in_compromise petitioner contacted fast because petitioner received a notice not otherwise described in the record from respondent stating that she owed taxes for fast told petitioner how to submit an offer_in_compromise and that respondent would not consider her offer_in_compromise unless petitioner had filed all required tax returns fast checked respondent’s computer records and discovered that respondent had no record of petitioner’s having filed returns for fast told petitioner that respondent would not collect taxes owed by petitioner for until date to give petitioner time to submit an offer_in_compromise at a time not stated in the record a friend of petitioner’s delivered copies of what appeared to be two or three of petitioner’s returns to fast those copies did not have original signatures on date petitioner gave fast a copy of what appeared to be her return dated date it did not have an original signature on date petitioner submitted a form_656 offer_in_compromise to fast in it petitioner offered to pay dollar_figure of the taxes she owed for in a letter dated date fast told petitioner that she had received a copy of petitioner’s return that did not have an original signature fast also told petitioner that respondent would not consider the offer_in_compromise because respondent had no record that petitioner had filed original tax returns for fast also told petitioner that respondent would begin to collect tax from her on date and that petitioner must file returns for before respondent would process her offer_in_compromise in date petitioner gave fast what appeared to be copies of her tax returns for dated date and for dated date those copies did not bear original signatures petitioner had not filed original returns for as of the time of trial and had given fast copies of what appeared to be petitioner’s returns for only of those years d notice_of_intent_to_levy and sec_6330 hearing on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to petitioner’s tax years on date petitioner filed a request for a collection_due_process_hearing form related to her tax_year in which she stated that she wanted respondent to consider her offer_in_compromise for that year in her request for a hearing she said that she had health and financial difficulties respondent’s appeals officer j chris neighbor neighbor reviewed petitioner’s request for a hearing and her offer_in_compromise on date neighbor told petitioner by letter that respondent would not consider her offer_in_compromise because she had not filed returns for neighbor scheduled a hearing for date to review petitioner’s tax_liabilities for and asked her to let him know within days if she preferred a different date he also asked petitioner to give him the following items a financial statement for petitioner and her business signed income_tax returns for petitioner’s most recent mortgage statement showing the remaining balance and the amount of the monthly payment and information about silvia international realty such as whether it produces income and has employees neighbor sent blank financial statement forms for petitioner to complete respondent apparently assumed petitioner requested a hearing under sec_6330 for both and even though her request only stated petitioner did not complete the forms or send any mortgage statements to neighbor on date petitioner asked neighbor to reschedule the hearing because she was ill on date neighbor rescheduled the hearing for date and again asked petitioner to give him the information described above on date petitioner sent copies of her and returns to neighbor the copies did not bear original signatures on date petitioner asked respondent to postpone the may hearing for health reasons she told neighbor she would contact him after date by letter dated date neighbor told petitioner that in consideration of her health problems he had postponed the may hearing and she had until date to propose collection alternatives neighbor told petitioner that respondent had received from petitioner copies of certain returns but that original returns had not been filed with the irs he invited her to contact him so that they could schedule a hearing before date he told her that he would issue a notice_of_determination after that time on date petitioner told neighbor that she had filed original returns with the philadelphia service_center however she did not say which returns she had filed she also asked neighbor to postpone the date deadline to date because of her poor health on date petitioner sent some of the financial information to neighbor that he had requested petitioner did not give neighbor any of her mortgage statements neighbor checked respondent’s records and found that respondent had no record that petitioner had filed returns for neighbor did not consider petitioner’s offer_in_compromise because the internal_revenue_manual part section states that respondent will not consider offers in compromise unless the taxpayer has filed all required tax returns on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined to proceed with collection of deficiencies in petitioner’s income_tax additions to tax and interest for opinion a whether respondent is time barred from collecting petitioner’s taxes for petitioner contends that respondent is time barred from collecting taxes she owes for for reasons stated next we conclude that respondent may collect taxes from petitioner for a claim that the time to assess tax has expired is a challenge to the underlying tax_liability 119_tc_140 117_tc_127 thus petitioner may not now claim that the assessment_period expired before respondent issued the notice_of_deficiency because she received a notice_of_deficiency and could have raised that issue in her deficiency case see sec_6330 respondent is not time barred under sec_6501 from collecting or assessing tax due from petitioner for because she did not file returns for those years respondent is also not time barred under sec_6502 from collecting taxes due from petitioner for the commissioner may collect tax by levy if the levy is made within years after the assessment of tax sec_6502 petitioner signed decision documents in and respondent assessed petitioner’s taxes due for on date thus respondent has at least until date to collect petitioner’s taxes b whether respondent’s refusal to consider petitioner’s offer_in_compromise for tax years was an abuse_of_discretion petitioner contends that respondent’s refusal to consider her offer_in_compromise for because she had not filed all required income_tax returns was an abuse_of_discretion we disagree whether petitioner had filed all required tax returns petitioner testified that she filed original income_tax returns for with the philadelphia service_center we are not persuaded by her testimony the parties stipulated the admission into evidence of respondent’s form_2866 certificate_of_official_record which states that respondent has no record of petitioner’s having filed income_tax returns for tax years fast and neighbor both testified that they searched respondent’s records fast found that respondent had no record that petitioner had filed returns for neighbor found that respondent had no record that petitioner had filed returns for respondent’s certificate_of_official_record and the testimony of fast and neighbor were more persuasive in showing that petitioner had not filed returns for than petitioner’s testimony and the copies of some of her returns were in showing that she had thus we find that petitioner did not file returns for petitioner contends that respondent erred in not filing the copies of the returns for and that she gave to fast and neighbor we disagree those returns did not include petitioner’s original signature sec_6061 82_tc_766 affd 793_f2d_139 6th cir sec_1_6061-1 income_tax regs petitioner did not provide copies of her returns for or petitioner does not contend that she was not required to file tax returns for any of these years we conclude that petitioner had not filed all required tax returns when she filed her offer_in_compromise whether respondent’s refusal to consider petitioner’s offer_in_compromise because petitioner had not filed all required tax returns was an abuse_of_discretion petitioner contends that respondent’s refusal to consider her offer_in_compromise because she had not filed required income_tax returns was unreasonable and thus an abuse_of_discretion we disagree petitioner did not submit all of the financial information supporting her offer_in_compromise that was requested by neighbor the commissioner will not process an offer that lacks sufficient information to permit the commissioner to evaluate its acceptability sec_301_7122-1t c temporary proced admin regs fed reg date sec_5 and of the internal_revenue_manual promulgated on date and in effect at all time relevant here provides that the commissioner may not process an offer_in_compromise if the taxpayer has not filed all required tax returns administration internal_revenue_manual cch sec_5 at big_number the commissioner’s decision not to process an offer_in_compromise or a proposed collection alternative from taxpayers who have not filed all required tax returns is not an abuse_of_discretion londono v commissioner tcmemo_2003_99 ashley v commissioner tcmemo_2002_286 richter v united_states aftr 2d ustc par big_number c d cal ajp mgmt v united_states aftr 2d ustc par big_number c d cal ttk mgmt v united_states aftr 2d ustc par big_number c d cal the commissioner may set reasonable priorities for internal_revenue_service staff as needed to effectively administer the revenue laws the decision not to accept the offer_in_compromise submitted by petitioner on account of her failure_to_file all required returns was an entirely reasonable exercise of the commissioner’s discretion in administering the offer_in_compromise program we conclude that respondent’s determination to proceed with collection as to petitioner’s tax_liabilities was not an abuse_of_discretion accordingly decision will be entered for respondent
